DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Robert Wagner (Reg. No. 51362) on 3/31/2021.
The application has been amended as follows:
Claims 1, 10, and 20 are amended as follows: 
After the amendment, they will recite “wherein the first shape is determined [[defined]] based on . . . .”  Claim 1 line 5; Claim 10 line 6; Claim 20 lines 7-8. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter for Claims 1 and 3-20. 

Independent Claims 1, 10, and 20 are distinguished from Zelinski (“Forget What You Know”) in view of Umetani et al. (“Cross-sectional Structural Analysis for 3D Printing Optimization”) and SpaceClaim (“Editing in cross-section”) because of the combination of all limitations of each independent claim, particularly the limitations similar to “determining that a geometry for a first region included in an Claim 1).

The Examiner would like to comment on the intention of the Examiner’s amendment.  The amendment is to emphasize that “a sphere that is centered within the first region and intersects two portions of the initial mesh on opposite sides of a center of the sphere” is an essential limitation, and must not be ignored by treating it as an inherent property of the first shape.  Rather, the Examiner would like to emphasize “a sphere that is centered within the first region and intersects two portions of the initial mesh on opposite sides of a center of the sphere” is a classifier used to determine/classify the first shape. 

Regarding the interpretation of “on opposite sides of a center of the sphere,” the Examiner clarified in Final Rejection (8/12/2020) pages 2-3:
    PNG
    media_image1.png
    200
    577
    media_image1.png
    Greyscale


The highlighted limitation is interpreted in light of Spec. ¶ ¶ 35, 36. 

The specification recites “FIGS. 3A-3C illustrate how the design engine of FIGS. 1-2 identifies regions of a 3D mesh to simplify, according to various embodiments of the present invention. As shown in FIGS. 3A-3C, geometry classifier 200 within design engine 142 classifies different regions of a 3D mesh based on the number of intersections between those regions and a sphere 300. For example, 
“As a general matter, the number of intersection zones corresponds to the particular class of region. However, classifier 200 may additionally apply other classification criteria. For example, to classify tubular region 320, geometry classifier 200 may also determine that intersection zones 322 and 324 are approximately equal in size and reside on opposite sides of sphere 300.”  Spec. ¶ 36.
The Examiner has explained in his Non-Final rejection (12/24/2020) that the following version of the claim is not allowable.  The Examiner’s position is unchanged with respect to the previous version of the claim. 
    PNG
    media_image2.png
    301
    566
    media_image2.png
    Greyscale

The amended claim 1 adds a specific classifier for the tubular shape. See Spec. ¶¶ 35, 36.  The decision to allow the claim is largely based on the specific classifier.  If the classifier were known and used in a similar context to classify the tubular shape, the Examiner would make a different determination regarding allowability. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611